DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment dated January 07, 2022 has been entered. Claims 1-11 remain pending in the application.
Drawings
The drawings are objected to because the lines and figure numbers of figure 4 are illegible or barely legible and do not allow claimed matter to be properly viewed by the examiner (See MPEP 608.02 Section V- Drawing Standards, 37 C.F.R. 1.84 (I)- Character of lines, numbers, and letters).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au (US 20180139915 A1).
Regarding claim 1, Au teaches a hydroponic tray for agricultural use (Figs 1-12), the tray comprising:
an inlet end for an ingress of fluid (Fig 1 Item 20- inlet) and an outlet end for an egress of fluid (Fig 1 Item 30- outlet);
a trough (Fig 1 Item 12- base) extending continuously between the inlet end and the outlet end along which, in use, the fluid flows ([0045]); and
at least one fluid regulator device extending transversely across the trough (Fig 1 Item 40- paddle assemblies), that is fitted onto the trough 
wherein the sluice panel (Fig 5 Item 50- mechanical joints) allows a predetermined rate of fluid flow there through and the control panel (Fig 5 Item 41- paddles) comprising a handle (Fig 1 Item 41a- longest blade, [0052] “the longest blade 41a of the paddle assembly 40 may be rotated) that allows the control panel to be manipulated and moved relative to the sluice panel at an angle to vary the predetermined rate of fluid flow ([0013], [0052-0053]). Note: Not only does Au teach of a fluid regulator system that manages the height of fluid over the dam-like paddle system, but the paddles can be rotated in a similar function to allow fluid to pass underneath the various sized paddles as described in the instant application.
Regarding claim 2, Au teaches all of the abovementioned claim 1 and further teaches wherein the sluice panel is connected to the control panel via a hinge joint ([0050]).

    PNG
    media_image1.png
    294
    398
    media_image1.png
    Greyscale
Regarding claim 3, Au teaches all of the abovementioned claim 2 and further teaches wherein the sluice panel is configured with an undercut (Fig 5- see image below).
Regarding claim 4, Au teaches all of the abovementioned claim 3 and further teaches wherein the control panel is configured with one or more grooves ([0051] “The blades 41 may run continuously along the shaft 42, or discontinuously to allocate a gripping portion for interlocking with the support bars 60.”).
Regarding claim 5, Au teaches all of the abovementioned claim 4 and further teaches wherein the width of the undercut is relatively wider than the grooves ([0050-0052], Note: as interpreted by the examiner, the undercut will always be relatively wider than the grooves otherwise an interference will occur, preventing rotation of the paddles or control panel).
Regarding claim 6, Au teaches all of the abovementioned claim 5 and further teaches a hydroponic tray further comprising one or more cultivating pots ([0043]) arranged in a side-by-side manner along the trough (Fig 1- unlabeled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20180139915 A1) as applied to claim 6 above, and further in view of DeFeo (US 20170238486 A1).
Regarding claim 7, Au teaches all of the abovementioned claim 6 and further teaches wherein the pot has a substantially circular base bottom and slanted sidewalls connecting between the top and bottom (Fig 1- unlabeled).
However, Au is silent as to wherein the pot has a non-circular top.
DeFeo teaches within the same field of endeavor and reasonably pertinent to the invention a biodegradable net pot for hydroponic applications (Figs 1-10) wherein the pot has a non-circular top (Fig 1 Item 102- upper portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Au’s circular based plant pots with slanted walls with the further teachings of DeFeo’s non-circular top plant pots in order to close pack the net pots together, preventing accidental tipping while in use, since change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Regarding claim 8, modified Au teaches all of the abovementioned claim 7 and further teaches wherein the sidewalls are configured with one or more vertically-aligned slits (DeFeo- Fig 1 Item 110- vents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Au’s plant pots with the further teachings of DeFeo’s vertically-aligned slits in order to allow nutrient solution to pass through the pots, feeding the plants.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20180139915 A1) as applied to claim 1 above, and further in view of Conner (US 3525435 A).
Regarding claim 9, Au teaches all of the abovementioned claim 1 but is silent as to one or more filter devices located along the trough for collecting particulate matter carried from the inlet end to the outlet end.
Conner teaches within the same field of endeavor and reasonably pertinent to the invention a disposable filter cartridge for aquariums (Figs 1-4) wherein one or more filter devices located along the trough for collecting particulate matter carried from the inlet end to the outlet end (Fig 4 Item 62- filter cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Au’s hydroponics trough with the further teachings of Conner’s filter cartridge in order to filter dirt and debris from the hydroponic system, preventing clogs in the circulation pump or outlet end.
Regarding claim 10, modified Au teaches all of the abovementioned claim 9 and further teaches wherein the filter device comprises a perforated casing (Conner- Fig 4 Item 68- envelope) having an open end (Conner- Fig 4 Item 64- open top tray portion) and two baffles at each side of the open end so as to guide fluid flowing into the casing (Conner- Col. 3 Lines 29-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Au’s hydroponic tray with the further teachings of Conner’s open ended filter in order to direct fluid flow through the filter, preventing dirt and debris from clogging the outlet end.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20180139915 A1) in view of Conner (US 3525435 A).
Regarding claim 11, Au teaches a kit of parts for assembly to provide a hydroponic tray for agricultural use (Figs 1-12), comprising:
a tray (Fig 1 Item 10- tray) having an inlet end for an ingress of fluid (Fig 1 Item 20- inlet) and an outlet end for an egress of fluid (Fig 1 Item 30- outlet);
a trough (Fig 1 Item 12- base) extending continuously between the inlet end and the outlet end along which, in use, the fluid flows ([0045]);
at least one fluid regulator device extending transversely across the trough (Fig 1 Item 40- paddle assemblies), that is fitted onto the trough ([0048]), and comprising a sluice panel (Fig 5 Item 50- mechanical joints) connected to a control panel (Fig 5 Item 41- paddles);
one or more containers disposed in the tray (Fig 1 unlabeled) for growing plants therein ([0043]);
wherein the sluice panel (Fig 5 Item 50- mechanical joints) allows a predetermined rate of fluid flow there through and the control panel (Fig 5 Item 41- paddles) comprising a handle (Fig 1 Item 41a- longest blade, [0052] “the longest blade 41a of the paddle assembly 40 may be rotated) that allows the control panel to be manipulated and moved relative to the sluice panel at an angle to vary the predetermined rate of fluid flow ([0013], [0052-0053]). Note: Not only does Au teach of a fluid regulator system that manages the height of fluid over the dam-like paddle system, 
Au is silent as to a filter device located in the trough to trap particulate matter carried by the fluid.
Conner teaches within the same field of endeavor and reasonably pertinent to the invention a disposable filter cartridge for aquariums (Figs 1-4) wherein one or more filter devices located along the trough for collecting particulate matter carried by the fluid (Fig 4 Item 62- filter cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Au’s hydroponic tray with the further teachings of Conner’s filter cartridge in order to filter dirt and debris from the hydroponic system, preventing clogs in the circulation pump or outlet end.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed towards the structure and functionality of the cited prior art reference Au, in particular, allowing fluid to flow at a predetermined rate through said fluid regulating device. Given the broadest reasonable interpretation of the claimed fluid regulating device to include applicant’s own specification, fluid flow through the fluid regulating device is 41b) and the tray until the next blade is rotated into a position perpendicular to the bottom of the tray. The predetermined rate of fluid flow is determined by the gap size between the blade and the tray, in the same function and structure as applicant’s claimed invention.
Applicant’s argument regarding the claimed invention having a handle has been addressed above in the 103 rejection section. Au’s blade assembly (40) is capable of rotation when seated in the mechanical joints (50) ([0051-0052]). Any of the blades in the assembly would function in the same manner as applicant’s claimed handle when rotating said blade assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619